Citation Nr: 0706166	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  98-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for Post-traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU) prior to July 23, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded the PTSD issue in this case in September 
1999 and January 2002.  While the case was last in remand 
status, the veteran perfected an appeal concerning the denial 
of a TDIU rating.  Thereafter, effective July 23, 2004, the 
veteran received a 100 percent combined total schedular 
disability evaluation.  Thus the issue regarding a TDIU 
rating after that date is moot. 


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity or 
deficiencies in most areas, and does not cause total 
occupational and social impairment.  

2.  From the veteran's claim in 2000 and prior to July 23, 
2004, the veteran was service-connected for PTSD, rated as 30 
percent disabling from November 1997; bilateral hearing loss, 
rated as 50 percent disabling from June 1999; residuals of 
frostbite of the right lower extremity, rated as 30 percent 
disabling from January 1998; residuals of frostbite of the 
left lower extremity, rated as 30 percent disabling from 
January 1998; and tinnitus, rated as 10 percent disabling 
from April 2000; his combined rating was 90 percent from June 
1999.  

3.  The veteran has a 5th grade education and worked as a 
locomotive engineer from 1946 to 1982.  

4.  The veteran's service-connected disabilities do not alone 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9400-9411 (2006).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16, 4.18, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

To assign a rating beyond 30 percent for the veteran's 
service-connected PTSD, the evidence must show that the 
veteran's PTSD produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  This 
would support the next higher rating of 50 percent.  A higher 
rating of 70 or 100 percent requires occupational and social 
impairment with deficiencies in most areas (such as work, 
school, family relations, judgment, thinking or mood) or 
total occupational and social impairment, respectively.  See 
38 C.F.R. § 4.7 (2006).  

On VA examination in December 1999, it was noted that the 
veteran has been married since 1946.  He complained of 
feeling anxious most of the day, and that he wakes up at 
night and sees things that he went through at Normandy.  He 
also complained of insomnia and intrusive thoughts 
occasionally.  He indicated that he was most stressed because 
he walks off from people at church secondary to not hearing 
them.  He noted that he did not go out to visit very much due 
to his physical condition.  The veteran reported that talking 
about his WW2 days is sometimes associated with crying 
spells.  He admitted to being mildly irritated sometimes.  On 
examination, he was casually dressed, alert, and oriented 
times four.  He had good eye contact and his speech was 
regular rate and rhythm.  His mood was described as all 
right, and his affect was mildly anxious.  He had coherent 
thought processes which were negative for auditory and visual 
hallucinations. His memory was decreased and insight and 
judgment were fair.  His GAF was 50.  Generalized anxiety 
disorder with features of PTSD was diagnosed.  In an August 
2002 addendum, the examiner stated that the claims file had 
been reviewed prior to the December 1999 examination and 
again in conjunction with the writing of the addendum and 
that the veteran had PTSD, chronic-delayed onset.  The GAF 
was 50-moderate impairment.  

The veteran was again examined by VA in May 2004.  He 
complained of not being able to sleep.  He reported that he 
prefers to be alone, that he does not like to be around 
crowds, but that he can make friends.  He reported that he 
trusts other people and that loud noises cause him to be 
startled.  On examination, he was noted to be cooperative, 
alert and oriented times four.  His mood was anxious and his 
affect congruent with his mood.  The thought processes were 
coherent and thought content was negative for suicidal or 
homicidal ideations.  The higher cognitive function was 
intact.  PTSD, chronic was diagnosed, and the GAF was 67.  It 
was noted that his activities of daily living were limited by 
his physical condition and some social restrictions from 
PTSD.  

The evidence of record, including the VA examination reports 
and VA outpatient treatment records dated from 1999 to 2004, 
does not support the assignment of a rating in excess of 30 
percent for PTSD.  The outpatient treatment records show 
complaints of depression (see, e.g., treatment records of 
June 2004 and July 2004), but they do not show manifestations 
that would support a higher rating.  The Board acknowledges 
that, on VA examination in December 1999, it was indicated 
that the veteran suffers from decreased memory and intrusive 
thoughts.  Also, both examination reports indicate that he 
has trouble sleeping, crying associated with thoughts of his 
military experiences, and an anxious affect.  The record does 
not show, however, that he has difficulty understanding 
complex commands, impaired abstract thinking, or disturbances 
of motivation.  His judgment was described as fair.  The 
examinations show that the veteran is oriented times four, 
has coherent thought processes, has been married since 1946, 
and has denied homicidal or suicidal ideation.  There is no 
showing that he has panic attacks.  He has attributed his not 
going out and visiting people to physical difficulties, and 
has stated that he can make friends and trusts people.

In addition, the veteran has been assigned GAF scores of 50 
and 67. These scores represent moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  Clinically, the veteran does 
not have manifestations of most of the symptoms associated 
with more significant psychiatric impairment that would 
support the claim for a higher rating.  The evidence is 
negative as to serious symptoms such as suicidal ideation or 
obsessional rituals, which could correspond to GAF scores of 
50 or below.  The score of 67 is indicative of some mild 
symptoms, and based on a review of the GAF scores within the 
context of the whole clinical record, the Board is not 
sufficiently convinced that the lowest score assigned 
accurately reflects the extent of psychiatric impairment.  In 
fact the examiner who assigned the GAF of 50 reported in an 
addendum that this reflected moderate impairment.  The 
totality of the evidence most closely is indicative of no 
more than moderate impairment, which is reflective of a 30 
percent evaluation.  

In terms of occupational functioning, the veteran is in his 
eighties and retired from employment more than two decades 
ago as reported on VA examinations of December 1999 and May 
2004.  Additionally, the May 2004 examiner reported that the 
veteran's PTSD did not make the veteran unemployable and that 
he had only some social restrictions due to PTSD.   

Thus, based on the foregoing, the Board does not find 
adequate basis to assign a 50 percent or higher rating for 
PTSD.  The veteran's PTSD is not manifested by most of the 
criteria for a 50 percent rating, or the higher ratings of 70 
or 100 percent.  His disability is not characterized by 
markers of significant or total impairment like violent 
tendencies, significant cognitive impairment, near constant 
panic attacks or profound depression, obsessional rituals, 
impaired impulse control, spacial/time disorientation, 
inability to attend to basic hygiene needs, significant 
social isolation, psychotic symptoms, gross inappropriate 
behavior, or significant memory loss.  The veteran has never 
been hospitalized for psychiatric treatment.  The claim is 
denied. 

TDIU prior to July 23, 2004

Under the law, TDIU cannot be awarded to a veteran who is 
already in receipt of a 100 percent schedular rating.  See 38 
C.F.R. § 4.16 (2006).  In this case, the veteran claimed a 
TDIU in 2000, which the RO denied in April 2001.  The veteran 
disagreed and this appeal ensued.  In August 2004, the RO 
granted an increased evaluation for the veteran's bilateral 
hearing loss to 80 percent, effective July 23, 2004, and his 
combined evaluation became 100 percent effective on that 
date.  Since the veteran has received a 100 percent combined 
total disability evaluation, the issue regarding a total 
disability rating after that date is moot.  Thus the issue 
remaining before the Board on appeal is whether the veteran 
was entitled to a TDIU prior to the effective date of the 100 
percent schedular disability evaluation.   

To assign a TDIU prior to July 23, 2004, the evidence would 
have to show that the veteran was precluded, by reason of his 
service-connected disability, from obtaining and maintaining  
any form of gainful employment consistent with his education  
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  When a veteran is 
unemployable due to service- connected disability, but fails 
to meet the schedular requirements, the case is referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).  For a veteran 
to prevail on a total rating claim, the record must reflect 
some factor which takes the claimant's case outside the norm 
of such veteran.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  In determining whether the veteran is precluded 
for engaging in substantially gainful employment due to his 
service-connected disabilities, the Board may not consider 
his age or the effect of his nonservice-connected 
disabilities.

From the veteran's claim in 2000 and prior to July 23, 2004, 
the veteran was service-connected for PTSD, rated as 30 
percent disabling from November 1997; bilateral hearing loss, 
rated as 50 percent disabling from June 1999; residuals of 
frostbite of the right lower extremity, rated as 30 percent 
disabling from January 1998; residuals of frostbite of the 
left lower extremity, rated as 30 percent disabling from 
January 1998; and tinnitus, rated as 10 percent disabling 
from April 2000; his combined rating was 90 percent from June 
1999.  Therefore, the veteran met the percentage requirements 
of 38 C.F.R. § 4.16(a).  

Upon review of the record, the Board concludes that the 
veteran is not unemployable solely due to service-connected 
disabilities of PTSD, bilateral hearing loss, residuals of 
frostbite of the right and left lower extremities, and 
tinnitus prior to July 23, 2004.  

On his November 2000 claim for a TDIU, the veteran indicated 
that he has a 5th grade education and worked as a locomotive 
engineer from 1946 to 1982.  While he indicated that he had 
retired due to disability, there are no available records 
from Social Security Administration (SSA) (see SSA facsimile 
response to January 2004 VA request) and during his hearing 
at the RO in March 2004, the veteran testified that he 
retired on regular SSA benefits and not disability benefits.  

In this case, there are no medical opinions of record that 
indicate the veteran is unemployable due solely to his 
service-connected disabilities of PTSD, bilateral hearing 
loss, residuals of frostbite of the right and left lower 
extremities, and tinnitus, and the evidence does not 
otherwise support a conclusion that he is unemployable due to 
his service-connected disabilities alone.  He was examined by 
VA in May 2004 for his service-connected disorders.  At his 
examination for PTSD, the examiner stated that PTSD did not 
make the veteran totally unemployable.  On VA audiological 
examination, the examiner opined that the veteran had severe 
to profound hearing loss and would be expected to have 
difficulty understanding conversation even with the use of 
hearing aids.  It was opined that he would very much be 
limited in his employment opportunities due to his hearing 
loss, and would need a job that would not make him rely on 
hearing.  On the VA general medical examination, his 
bilateral lower extremity disorders were evaluated and the 
examiner opined that the veteran could be expected to be able 
to perform sedentary/minimally light duty work.  None of the 
evidence shows that the veteran's service-connected 
disabilities of PTSD, bilateral hearing loss, residuals of 
frostbite of the right and left lower extremities, and 
tinnitus alone actually precluded him from engaging in 
substantially gainful employment, and that he was totally 
disabled due to his service-connected disabilities prior to 
July 23, 2004.  Consequently, there is no reason for the 
Board to conclude that the veteran's service-connected 
disorders alone produce unemployability.  

While the Board does not doubt that the veteran's service- 
connected disabilities had a significant effect on his 
employability, as denoted by the combined disability 
evaluation of 90 percent, the preponderance of the evidence 
does not support his contention that his service connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful employment 
during the time frame in question.  The medical opinions of 
record indicate the contrary.  Based on the opinions provided 
in May 2004, entitlement to a TDIU rating is not warranted.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
consideration.  The veteran's own assertions do not 
constitute competent medical evidence in support of his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2003 letter, describing the evidence needed to 
support the veteran's claims, the status of his claims, how 
he could help, what the evidence must show, and that he could 
get records himself and mail them to VA was mailed after the 
initial denial of the claim for an increase in his disability 
rating for PTSD and for a TDIU.  The denial of the increased 
rating was made prior to the enactment of the section 5103(a) 
notice requirements on November 9, 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The notice as to the TDIU rating was after the 
initial denial in April 2001.  The July 2003 letter did not 
inform the veteran inform the veteran of what the evidence 
must show to establish entitlement to a TDIU rating; however 
the veteran was informed of this in a May 2001 letter from 
the RO.  Thus, as to both issues, the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim.  The veteran has been 
provided the pertinent disability rating criteria and 
effective date information in a March 2006 letter from the 
RO.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the veteran by obtaining 
the veteran's VA treatment records, scheduling an RO hearing 
and two hearings before the Board, and having the veteran 
examined for medical opinions.  In addition, the veteran has 
not identified any records that could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

An increased evaluation for PTSD beyond 30 percent is denied.   

A TDIU rating prior to July 23, 2004 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


